Case 4:16-cv-03463 Document 144 Filed on 09/27/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 30, 2019
                                                                David J. Bradley, Clerk
Case 4:16-cv-03463 Document 144 Filed on 09/27/19 in TXSD Page 2 of 2
